DETAILED ACTION
Drawings
The drawings were received on 6/8/2021.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please amend the following claim:
15. (Currently Amended) The customized sealing member according to claim 14, wherein the stock of material has a plurality of edge portions each defining a perforation; and wherein each respective one of the perforations is in fluid communication with the thru hole.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a customized sealing member for a customized mask, the customized sealing member being manufactured by the process of: providing a directing apparatus shaped according to surface geometry data, the directing apparatus comprising an inner directing portion defining a first closed curve shaped according to the surface geometry data, and an outer directing portion defining a second closed curve shaped 
Similarly, the prior art of record fails to disclose providing a directing apparatus shaped according to surface geometry data, the directing apparatus comprising an inner directing portion defining a first closed curve shaped according to the surface geometry data, and an outer directing portion defining a second closed curve shaped according to the surface geometry data, moving the end portion around the first curve defined by the inner  directing portion such that as the end moves around the inner directing portion, the coupling portion moves toward the inner directing portion until the coupling portion and the end portion meet.  These limitations in combination with the rest of the limitations of claim 19 are not reasonably taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/            Primary Examiner, Art Unit 3785